United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3983
                                     ___________

Roosevelt J. Smith,                     *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
     v.                                 * District Court for the
                                        * Eastern District of Missouri
Lucent Technologies, Inc.; John L.      *
Cimino; Christopher P. Cummings,        *        [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                           Submitted: May 7, 1999

                                 Filed: May 24, 1999
                                     ___________

Before HANSEN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Roosevelt J. Smith brought an employment discrimination action against Lucent
Technologies (Lucent), John L. Cimino, and Christopher P. Cummings. The district
court1 dismissed the action with prejudice for failure to state a claim and for failure to
prosecute and comply with the court’s orders. Mr. Smith appeals, arguing for the first
time that the district court should have compelled arbitration, as the Federal Arbitration

      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
Act and the union contract with Lucent required arbitration. We do not consider
arguments raised for the first time on appeal. See Dorothy J. v. Little Rock Sch. Dist.,
7 F.3d 729, 734 (8th Cir. 1993).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-